Exhibit 10.44.2

 

SEPARATION AGREEMENT AND MUTUAL RELEASE

 

This Separation Agreement and Mutual Release (this “Agreement and Release”) is
entered into effective as of January 22, 2004 (the “Effective Date”) by and
between Michael J. Rusert (“Mr. Rusert”) and Artemis International Solutions
Corporation (the “Company”).

 

BACKGROUND

 

WHEREAS, Mr. Rusert and the Company are parties to that certain Employment
Agreement dated as of January 25, 2002, as amended by that certain First
Amendment to Employment Agreement dated as of October 1, 2002 (as so amended,
the “Employment Agreement”), pursuant to which Mr. Rusert has served as the
President and Chief Executive Officer of the Company from January 25, 2002
through January 16, 2004;

 

WHEREAS,  Mr. Rusert has resigned as an officer, director and employee of the
Company and from any similar positions that he may hold with any of the
Company’s subsidiaries effective as of the close of business on January 16,
2004;

 

WHEREAS, the Company and Mr. Rusert desire to enter into this Agreement and
Release to set forth certain agreements between them related to the termination
of Mr. Rusert’s relationships with the Company.

 

NOW,  THEREFORE, in consideration of the covenants contained herein and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Company and Mr. Rusert hereby agree as follows:

 

AGREEMENT

 

Section 1.   Resignation.  Mr. Rusert hereby confirms that, effective as of 5:00
p.m., PST, on January 16, 2004, he voluntarily resigned from (i) the offices of
President and Chief Executive Officer of the Company, (ii) any other offices
that he may have held at such time with the Company or any subsidiary or other
affiliate of the Company, (iii) any other positions that he may have held at
such time with the Company or any subsidiary or other affiliate of the Company,
and (iv) the Board of Directors of the Company and the Board of Directors of any
subsidiary or other affiliate of the Company of which he may have been a member
at such time, if any.

 

Section 2.   Transition Assistance/Cooperation.  In order to facilitate a smooth
and orderly transition to a new President and Chief Executive Officer, Mr.
Rusert shall, to the extent reasonably requested by Company and provided it does
not unreasonably interfere with his other employment (including self-employment)
or efforts to secure such employment, provide consulting services and otherwise
make himself available to assist the Company in effecting such transition on an
“as requested, as needed” basis through February 20, 2004, for no more than
twenty to twenty-five hours per week.   All services provided by Mr. Rusert
pursuant to this Section 2 shall be at no cost to Mr. Rusert.   Mr. Rusert
further agrees to cooperate in good faith with the Company in connection with
any defense, prosecution or investigation regarding any actual or potential
litigation or administrative proceeding in which the Company may be involved as
a party or non-party provided and to the extent that it does not unreasonably
interfere with his other employment (including self-employment) or efforts to
secure such employment.

 

Section 3.   Payments by the Company.

 

(a)          As severance pay and in consideration of Mr. Rusert’s agreement to
provide transition assistance as provided in Section 2 and in consideration of
Mr. Rusert releasing claims as provided in Section 7, the Company shall pay to
Mr. Rusert an amount equal to the annual base salary provided for in the
Employment Agreement (i.e., $285,000).  Such amount shall be paid as salary
continuation payments over the one-year period from January 17, 2004 through
January 16, 2005 (and not in a lump sum) in the same periodic installments as
his base salary has been paid prior to the date hereof in accordance with the
Company’s standard payroll schedule.  Such payments shall be subject to any
required withholding for federal, state or local taxes or other amounts required
by law to be withheld.

 

(b)         In addition to the payments provided for in Section 3(a), the
Company will provide Mr. Rusert with the benefits set forth in Section 2 of the
ADEA Release referred to in Section 7, subject to Mr. Rusert’s compliance with
the conditions set forth in such Section 2; provided, however, that the Company
will have no further obligation to provide such benefits (i) at any time after
the expiration of 21 days from the date Mr. Rusert was first given the ADEA
Release for review and consideration unless Mr. Rusert signs the ADEA Release
and returns it to the Company prior to such time or (ii) if Mr. Rusert signs the
ADEA Release prior to the expiration of such 21 day

 

--------------------------------------------------------------------------------


 

period but timely revokes the ADEA Release as permitted thereby.

 

(c)          In addition to the payments referenced above, the Company shall, no
later than seven (7) days after the Effective Date, pay to Mr. Rusert, in lawful
currency of the United States of America and in lump sum: (i) $6,000.00 as and
for earned and unpaid Incentive Compensation due and owing to Mr. Rusert under
Section 2 of the Employment Agreement and (ii) $14,250.00 as and for accrued and
unpaid vacation pay due and owing to Mr. Rusert, in each case subject to the
Company’s normal payroll withholding practices.

 

(d)         Mr. Rusert acknowledges and agrees that other than the payments
provided for in this Section 3 and as provided in the ADEA Release:  (i) he has
received all compensation required to be paid under the Employment Agreement,
including payment of any accrued vacation pay required to be paid thereunder or
under any Company policy applicable to him, and (ii) he is not entitled to any
further payments, severance, benefits or reimbursement of any amounts from the
Company, whether under the Employment Agreement or otherwise, except such
benefits as may be required by law (e.g., COBRA benefits) or under any Company
retirement plans.

 

(e)          The Company and Mr. Rusert acknowledge and agree that, effective as
of the close of business on January 16, 2004, all of their respective rights and
obligations under the Employment Agreement shall be deemed to have terminated
and to be of no further force or effect; provided, however, that the provisions
of Section 5 (Non-Solicitation) of the Employment Agreement, which is set forth
and restated in Section 12(b) hereof, shall not terminate and shall remain in
full force and effect.

 

Section 4.   Stock Options.   The parties acknowledge that Mr. Rusert holds
certain stock options granted to him by the Company pursuant to the Employment
Agreement (the “Stock Options”).  The provisions of the agreements evidencing
the Stock Options (or any related stock option plan) notwithstanding, Stock
Options to purchase 250,000 shares of Common Stock at an exercise price of $1.50
per share shall be deemed vested as of the January 17, 2004 and shall remain
exercisable through January 16, 2008.   The parties agree that Mr. Rusert is not
required to purchase all shares authorized under the Stock Options at the time
of exercise but rather may exercise the Stock Options granted hereunder from
time-to-time at any time during the exercise period in such amounts as Mr.
Rusert may, in his discretion, elect until such time as all shares of the
Company Common Stock represented by said Stock Options have been purchased.  Any
other stock options held by Mr. Rusert shall be deemed terminated as of the date
of this Agreement and shall not be or become exercisable and Mr. Rusert shall
not have any right to receive any further grants of stock options from the
Company.   If, after the Effective Date, the Common Stock of the Company is
changed by reason of a stock split, reverse stock split, stock dividend or
recapitalization, or converted into or exchanged for other securities as a
result of a merger, consolidation or reorganization (a “Recapitalization”), the
numbers of shares subject to the Stock Options granted hereunder shall be
adjusted or converted by the same factor or into the same securities as a like
number of outstanding shares of Common Stock of the Company would have been
adjusted as a result of such Recapitalization.

 

Section 5.   No Confidentiality.  Recognizing the Company’s legal obligation to
make a public announcement of Mr. Rusert’s resignation and to file a copy of
this Agreement and Release with the Securities and Exchange Commission, neither
party has any expectation of confidentiality with respect to the terms hereof. 
The Company shall have the right to file a copy of this Agreement with the
Securities and Exchange Commission and to make a public announcement of Mr.
Rusert’s resignation.

 

Section 6.   Mutual Non-Disparagement.

 

(a)          Mr. Rusert shall not: (i) make any public or private comments
disparaging or denigrating the Company or any of its any subsidiaries, or any of
their respective affiliated or related business entities, including each of
their respective current, former and future officers, directors, employees,
agents, representatives, attorneys, and shareholders, or (ii) encourage or
assist any other person or entity making any such public or private comments.

 

(b)         The Board of Directors of the Company shall not (i) make any public
or private comments disparaging or denigrating Mr. Rusert or (ii) encourage or
assist any other person or entity making any such public or private comments. 
If any potential or future employer of Mr. Rusert wants to contact the Company
for a reference, Mr. Rusert shall direct such individual to contact the
Company’s Human Resources Department who shall verify only Mr. Rusert’s job
title and dates of employment.

 

(c)          In the event of any breach or threatened breach of this Section 6
by either party, the non-breaching party shall be entitled to seek injunctive or
other equitable relief.  If such party prevails in any such action, the
breaching party shall be obligated to reimburse the non-breaching party for any
reasonable attorneys’ fees incurred in obtaining such injunctive or equitable
relief.  No breach of this Section 6 by either party shall render void or
otherwise negate any other provision of this Agreement, all of which shall
remain in full force and effect.

 

(d)         Under no circumstances shall testimony given under oath in any
lawsuit, deposition or other legal proceeding be

 

--------------------------------------------------------------------------------


 

held to constitute a violation of this Section 6.

 

Section 7.   Release by Mr. Rusert.  In consideration of the promises contained
herein, except to the extent specifically identified below, Mr. Rusert hereby
freely and voluntarily relieves, releases and discharges the Company, any
subsidiaries of the Company, and all of their respective affiliated or related
business entities, including each of their respective current, former and future
officers, directors, employees, agents, representatives, attorneys, and
shareholders, for actions or inactions taken in their capacity as such, from any
and all claims, actions, causes of action at law or in equity, agreements,
contracts, covenants, obligations, demands, liabilities, liens, costs, expenses,
or losses of any nature whatsoever, known or unknown, suspected or unsuspected,
fixed or contingent (collectively “Claims and Losses”), which Mr. Rusert now
has, ever had, or hereafter may have as a result of facts or circumstances
occurring prior to the Effective Date by reason of or relating to his employment
by or other service to the Company or any subsidiary of the Company or the
circumstances surrounding the termination thereof, or his service as a director
of the Company or any subsidiary of the Company or the circumstances surrounding
the termination thereof, including, without limitation, any Claims and Losses
arising under any federal, state or local or other governmental law, statute,
ordinance, rule or regulation, including but not limited to (i) Claims and
Losses arising under Title VII of the Civil Rights Act of 1964, as amended, the
Civil Rights Act of 1991, as amended, the California Fair Employment and Housing
Act, as amended, the Americans with Disabilities Act of 1990, as amended, the
Equal Pay Act, as amended, the Employee Retirement Income Security Act of 1974,
as amended, the Fair Labor Standards Act, as amended, the California Family
Rights Act, as amended, the California Labor Code, as amended, (ii) Claims and
Losses related to or arising out of alleged acts of discrimination on the basis
of the following, including but not limited to, race or national origin, sex or
sexual harassment, (iii) Claims and Losses related to or arising out of any
actual or alleged violation of common law, including but not limited to claims
of wrongful termination, harassment, violation of public policy, retaliation,
breach of the covenant of good faith and fair dealing, breach of fiduciary duty,
interference with prospective economic and/or contractual relations, intentional
infliction of emotional distress, negligent infliction of emotional distress,
defamation, and invasion of privacy, (iv) Claims and Losses arising out of or
relating to any actual or alleged breach of contract, express or implied,
including any claim under the Employment Agreement or any stock option agreement
or related plan or document, (v) Claims or Losses relating to the granting of,
or the failure to grant,  stock options to Mr. Rusert or any claims that he may
have in his capacity as a shareholder of the Company or any other company and
(vi) Claims and Losses arising out of or relating to any claim for unpaid wages,
bonus pay, commission pay, severance pay, expense reimbursement, vacation,
personal days, sick leave, holiday pay, other compensation of any kind, life
insurance, health or medical insurance, attorneys’ fees, workers’ compensation,
disability benefits or any other fringe benefit of any kind; provided, however,
that Mr. Rusert does not hereby release (i) any Claims or Losses arising under
the Federal Age Discrimination in Employment Act of 1967, as amended by the
Older Workers Benefit Protection Act (which are the subject of a separate ADEA
Release which may be entered into between the parties, a copy of which is
attached hereto as Exhibit A), (ii) any of the Company’s obligations under this
Agreement or under the ADEA Release, (iii) any claim that cannot be released
under the law, (iv) any event occurring after the Effective Date of this
Agreement and Release giving rise to any Claims or Losses; (v) any Claims or
Losses arising out of any conduct by the Company, any subsidiaries of the
Company, or any of its/their respective affiliated or related business entities
(including each of their respective current, former and future officers,
directors, employees, agents, representatives, attorneys, and shareholders for
their actions or inactions in their capacity as such) which was knowingly
fraudulent or deliberately dishonest (vi) any right of Mr. Rusert to indemnity
or contribution by the Company pursuant to its Articles of Incorporation or
Bylaws or (vii) any cross-complaint, counter claim, defense, or right of offset
to any action or other proceeding initiated against Mr. Rusert by or on behalf
of any shareholder(s) of the Company, its subsidiaries, or any of their
respective affiliated or related business entities.  The provisions of this
Section 7 are expressly intended for the benefit of the third parties released
herein.

 

Section 8.   Release by the Company.  In consideration of the promises contained
herein, except as specifically identified below, the Company, all subsidiaries
of the Company and all of their respective affiliated or related business
entities, and each of them, hereby freely and voluntarily relieves, releases and
discharges Mr. Rusert from any and all Claims and Losses, known or unknown,
suspected or unsuspected, fixed or contingent, which the Company, its
subsidiaries and all of their respective affiliated or related business
entities, and each of them, now has, ever had, or hereafter may have against Mr.
Rusert as a result of facts or circumstances occurring prior to the Effective
Date by reason of or relating to his employment by or other service to the
Company or any subsidiary of the Company or the circumstances surrounding the
termination thereof, or his service as a director of the Company or any
subsidiary of the Company or the circumstances surrounding the termination
thereof; provided, however, that this Agreement and Release shall not release
(i) any Claims and Losses arising from Mr. Rusert’s conduct at any time after
January 16, 2004, (ii) any Claims or Losses arising out of any conduct by Mr.
Rusert which was knowingly fraudulent or deliberately dishonest, (iii) any
obligations under any agreement referred to in Section 12(a) of this Agreement
and Release, (iv) any rights of the Company or any other person arising under
the Sarbanes-Oxley Act of 2002, or (v) Mr. Rusert from any of his obligations
under this Agreement or under the ADEA Release.

 

Section 9.   Covenant Not to Sue.  Except to the extent required by law, neither
party shall bring or induce or assist any other person in bringing, any claim,
action or proceeding of any kind or nature against any person or entity released
herein, directly or indirectly, regarding, connected with, arising out of, or
relating to in any manner the claims released hereby.

 

Section 10.   Waiver of Certain Benefits.  Mr. Rusert and the Company
acknowledge and represent that each is familiar with the provisions of
Section 1542 of the California Civil Code which provides as follows:

 

--------------------------------------------------------------------------------


 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE , WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

 

Except for the rights or obligations expressly provided for herein, Mr. Rusert
and the Company knowingly, voluntarily and expressly waive any rights and
benefits arising under Section 1542 of the California Civil Code and any other
statute or principle of similar effect.  Mr. Rusert and the Company also hereby
assume the risk of any mistake in fact existing in connection with the true
facts involved, or with regard to any facts which are now unknown to either
party.

 

Section 11.   No Admission of Wrongdoing.  This Agreement and Release does not
constitute an admission by either party of any liability or wrongdoing, all such
liability being expressly denied, and no provision of this Agreement and Release
shall be construed as an admission or concession by either party of any
liability or wrongdoing.

 

Section 12.   Continuing Obligations of Mr. Rusert.

 

(a)          Proprietary Information.  Mr. Rusert acknowledges that during his
employment with the Company he came into possession of trade secrets or other
confidential and proprietary information of the Company (all of which will be
referred to in this Agreement and Release as “proprietary information”),
specifically including, among other things, the identity of clients and
prospective clients of the Company, client files and detailed information
concerning client needs or requirements, product designs, drawings and
specifications, or drafts thereof, formulae, product planning information,
market surveys and forecasts, software codes, pricing, cost and margin
information and other financial information and records of the Company.  The
parties hereto agree that proprietary information shall not include: (a) the
names and contact information of the shareholders of the Company, its
subsidiaries, and their respective affiliated or related business entities, (b)
information publicly known through no wrongful act or breach of any obligation
and/or fiduciary duty of confidentiality on the part of Mr. Rusert and/or any
third party, and/or (c) information developed by Mr. Rusert and/or some third
party independently of the Company without any wrongful act or breach of any
obligation and/or fiduciary duty of confidentiality on the part of Mr. Rusert or
such third party.  With the foregoing exceptions, Mr. Rusert acknowledges that
the foregoing types of proprietary information are highly confidential to the
Company and that the Company spends significant time and resources in
safeguarding such information, and such proprietary information is valuable and
gives a competitive advantage to the Company, and could not, without great
expense and difficulty, be obtained or duplicated by others who have not been
able to acquire such information by virtue of employment with the Company.  Mr.
Rusert agrees that he will maintain such proprietary information in strict
confidence after his employment with the Company ends for the sole benefit of
the Company, unless he first obtains the prior written consent of either the
Chairman of the Board or the President of the Company.  Mr. Rusert further
acknowledges and agrees that he shall not communicate or disclose, directly or
indirectly, to any person or firm, or use at any time, any of the Company’s
proprietary information, for any purpose, except insofar as he may be authorized
and approved as described herein.  The information will remain proprietary for
as long as the information is considered confidential by the Company.  In the
event of any breach or threatened breach of such obligations by Mr. Rusert, the
Company shall have the right to seek injunctive or other equitable remedies for
such breach.

 

(b)         Nonsolicitation.  As set forth in Section 5 of the Employment
Agreement, Mr. Rusert has agreed, and hereby confirms his agreement, that, for a
period of one year following the date of this Agreement and Release, he shall
not, directly or indirectly, for any reason whatsoever, (i) solicit or induce,
or attempt to solicit or induce, employees of, consultants to, or independent
contractors of, the Company or its subsidiaries to terminate their employment,
engagement or affiliation with the Company or in any way interfere with the
relationship between the Company or any of its subsidiaries, on the one hand,
and any such employee of, consultant to, or independent contractor of the
Company or any of its subsidiaries, on the other hand, (ii) knowingly employ or
retain for the benefit of a party other than the Company, any such employee of,
consultant to, or independent contractor of the Company or any of its
subsidiaries during a period of three months after the termination of such
employee’s, consultant’s or independent contractor’s employment, engagement or
affiliation with the Company or any of its subsidiaries unless such retainer is
not competitive, and does not interfere with, the simultaneous retention of such
consultant or independent contractor by the Company, or (iii) induce customers
or vendors of the Company, or any independent knowledge workers or other
information technology professionals, or end user organizations that have a
business relationship with the Company, to alter or terminate their business
relationship with the Company or any of its subsidiaries.

 

(c)          Return of Company Property.  Except as provided in the ADEA
Release, upon the execution of this Agreement and Release, Mr. Rusert shall
return to the Company any and all Company property in his possession or control
(e.g., equipment, office keys, business records, laptop computer, cell phone,
credit cards, etc).   In the event that Mr. Rusert shall discover at any time
that he has not returned any Company property in his possession or control, he
shall immediately return such property to the Company.

 

--------------------------------------------------------------------------------


 

Section 13.   Indemnification.  The Company shall defend and indemnify Mr.
Rusert from and against any claims by any third parties or those parties
otherwise released herein for which Mr. Rusert would have been indemnified or
against which Mr. Rusert would have been defended by the Company or Company’s
insurer, in each case in a manner consistent with the Company’s practice or
policy with respect to the defense and indemnification of its past and present
officers and directors.

 

Section 14.   Amendments.  No modification, amendment or waiver of any of the
provisions contained in this Agreement and Release, or any future
representation, promise, or condition in connection with the subject matter
hereof, shall be binding upon any party hereto unless made in writing and signed
by such party or by a duly authorized officer or agent of such party.

 

Section 15.   Severability.  If any provision of this Agreement and Release
shall for any reason be held invalid, illegal, or unenforceable, the validity,
legality, and enforceability of the remaining provisions hereof shall not be
affected or impaired thereby and such remaining provisions of this Agreement and
Release shall remain in full force and effect.  Moreover, if any one or more of
the provisions of this Agreement and Release shall be held to be excessively
broad as to duration, activity or subject, such provision shall be construed by
limiting and reducing them so as to be enforceable to the maximum extent
allowable by applicable law.

 

Section 16.   Governing Law.  This Agreement and Release is entered into in the
State of California, and shall be interpreted for all purposes consistent with
the laws of the State of California, without regard to its conflicts of law
provisions.

 

Section 17.   Interpretation.  Each party has cooperated in the drafting and
preparation of this Agreement and Release, and this Agreement and Release shall
not be construed against any party on the basis that the party was the drafter.

 

Section 18.   Representations and Warranties.  Each party hereto represents and
warrants to the other that said party: (a) has not assigned or transferred any
portion of the claims released herein to any other individual, or entity, and
that no other individual or entity has any lien, claim or interest in any of
such claims; and (b) has the sole and absolute authority to settle, dismiss,
release and/or discharge all claims settled, dismissed, released and/or
discharged under this Agreement and Release on behalf of such party (including,
with respect to Company and the claims of its subsidiaries) and to bind said
parties to the terms of this Agreement.

 

Section 19.   Integrated Document.  The parties agree that this Agreement and
Release is a single, integrated written contract expressing the entire agreement
of the parties with respect to the subject matter hereof.  The parties
acknowledge that no other promises, agreements, representations, or warranties,
whether express or implied in law or in fact, have been made about the subject
matter hereof by any party to this Agreement and Release, except as specifically
set forth in this Agreement and Release.  All prior and contemporaneous
discussions and negotiations about the subject matter herein have been and are
merged and integrated into, and are superseded by, this Agreement and Release. 
This Section 18 is not intended in any way to abrogate the separate agreement of
the parties pursuant to the ADEA Release referred to in Section  7.

 

Section 20.    No Assignment.  Mr. Rusert may not assign, pledge, anticipate or
in any way create a lien upon any payment or benefit provided under this
Agreement and Release, and no such payment or benefit shall be assignable in
anticipation of payment, either by voluntary or involuntary acts or by operation
of law.

 

Section 21.   Arbitration.  All controversies, claims, disputes, and matters in
question arising out of, or relating to, this Agreement and Release, or the
breach thereof, including any claim for fraud, misrepresentation or deceit,
shall be decided by arbitration in Orange County, California, accordance with
the provisions of this paragraph.  The arbitration proceedings shall be
conducted under the applicable rules of the Judicial Arbitration Mediation
Services (“JAMS”), the Alternative Resolution Centers (“ARC”) or other mutually
agreed upon alternative dispute resolution agency.  The arbitration board will
consist of one arbitrator chosen by the parties.  If the parties cannot agree
upon an arbitrator, the parties shall submit to the procedure utilized by JAMS,
ARC or other alternative resolution agency, as the case may be, to choose an
arbitrator.  The decision of the arbitrator, including determination of the
amount of any damages suffered, shall be conclusive, final, and binding on the
parties, his/its respective heirs, legal representatives, successors, and
assigns.  The arbitrator shall be bound to follow California law and case
precedent.  Any decision of the arbitrator will not be binding if the arbitrator
fails to follow California law and case precedent.  The losing party shall pay
to the successful party its expenses in the arbitration for arbitration costs,
including arbitrator’s fees and attorneys’ fees, fees for expert testimony, and
for other expenses of presenting its case.  Notwithstanding the above, either
party may, in its discretion, obtain any provisional remedy including without
limitation, injunctive or similar relief, from any court or competent
jurisdiction as may be necessary to protect their respective rights and
interests if necessary to avoid irreparable harm, including without limitation,
under Section 6 and Section 12.  The provisions of California Code of Civil
Procedure § 1283.05 as well as any amendments or revisions thereto are
incorporated into this Section 21 by reference, with the exception that, for the
arbitration of matters not involving claims of breach of fiduciary duty, fraud,
misrepresentation or deceit, each party to this Agreement and Release may take
up to a maximum of five (5) depositions.

 

[The remainder of this page has been intentionally left blank]

 

--------------------------------------------------------------------------------


 

[Signature page and Section 22  (Consultation with Legal Counsel) follow]

 

--------------------------------------------------------------------------------


 

Section 22.   Consultation with Legal Counsel.  Mr. Rusert represents that he
(i) has consulted with an attorney of his choosing duly admitted to practice law
in the State of California concerning the form and content of this Agreement and
Release, (ii) has considered the advice of such legal counsel before signing
this Agreement and Release, (iii) fully understands the terms and conditions of
this Agreement and Release, (iv) is signing this Agreement and Release of his
own free will without force or coercion of any kind and (iv) is not signing this
Agreement and Release under duress.

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Separation Agreement
and Mutual Release effective as of the date first written above.

 

ARTEMIS INTERNATIONAL

 

 

SOLUTIONS CORPORATION

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

MICHAEL J. RUSERT

 

Title:

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

RELEASE OF ADEA CLAIMS

 

This Release of ADEA Claims (this “ADEA Release”) is entered into effective as
of January     , 2004 by and between Michael J. Rusert (“Mr. Rusert”) and
Artemis International Solutions Corporation (the “Company”).

 

BACKGROUND

 

WHEREAS, Mr. Rusert and the Company have entered into that certain Separation
Agreement and Mutual Release effective as of January 22, 2004 (the “Separation
Agreement and Mutual Release”);

 

WHEREAS, Mr. Rusert did not release the Company in the Separation Agreement and
Mutual Release from any claims he may have under the Federal Age Discrimination
in Employment Act, as amended by the Older Workers Benefit Protection Act;

 

WHEREAS, the Company and Mr. Rusert have separately negotiated for the release
of any and all such claims on the terms set forth in this ADEA Release;

 

NOW,  THEREFORE, in consideration of the covenants contained herein, the receipt
and sufficiency of which are hereby acknowledged, the Company and Mr. Rusert
hereby agree as follows:

 


AGREEMENT

 

Section 1.   Release of ADEA Claims.  In consideration of the promises contained
herein, Mr. Rusert hereby freely and voluntarily relieves, releases and
discharges the Company, any subsidiaries of the Company, and all of their
respective affiliated or related business entities, including each of their
respective current, former and future officers, directors, employees, agents,
representatives, attorneys and shareholders, for actions or inactions taken in
their capacity as such, from any and all claims, actions, causes of action at
law or in equity, obligations, demands, liabilities, costs, expenses or losses
of any nature whatsoever, known or unknown, suspected or unsuspected, fixed or
contingent, that Mr. Rusert now has or ever had under the Federal Age
Discrimination in Employment Act, as amended by the Older Workers Benefit
Protection Act (the “ADEA Claims”).  Except to the extent required by law or
preserved under the Separation Agreement and Mutual Release, Mr. Rusert agrees
not to bring, induce or assist any other person in bringing, any claim, action
or proceeding of any kind or nature against any person or entity released
herein, directly or indirectly, regarding, connected with, arising out of, or
relating in any manner to the claims released hereby in any forum whatsoever. 
The provisions of this Section 1 are expressly intended for the benefit of the
third parties released herein.

 

Section 2.  Agreement by the Company.  In consideration of the release provided
in Section 1, the Company shall continue to make the payments on the leased
automobile that was provided to Mr. Rusert during the term of his employment
with the Company (the “Leased Car”) through the remainder of the current lease
term and shall continue to allow Mr. Rusert to use the Leased Car during such
period.  Except to the extent such cost, liability, obligation or expense has
already accrued as of January 15, 2004, Mr. Rusert shall indemnify and hold the
Company harmless from any cost, liability, obligation or expense related to the
Leased Car other than the obligation to make the lease payments for the
remainder of the current lease term as provided in the immediately preceding
sentence.  Without limiting the generality of the foregoing, Mr. Rusert shall
(i) continue to honor all terms of the lease agreement (other than the
requirement to make the lease payments, which will be made by the Company), (ii)
maintain at his own expense the required insurance on the Leased Car, (iii)
provide periodic maintenance for the Leased Care at his own expense to ensure
that the warranty requirements for the Leased Car are met, (iv) bear all
operating expenses related to the Leased Car (e.g., fuel, oil, etc.), (v) be
responsible for and indemnify the Company against any damage to the Leased Car,
and (vi) return the Leased Car to the leasing company at the expiration of the
current lease term or extend the lease or purchase or sell the Leased Car to any
person or entity, provided however, that, in connection with such lease
extension, purchase or sale, Mr. Rusert obtains a complete release of the
Company’s obligations under such lease and with respect to the Leased Car.

 

Section 2.   Acknowledgement.  Mr. Rusert acknowledges that (i) the Company’s
agreement in Section 2 is in addition to anything of value to which he is
already entitled, (ii) he has been offered a period of at least twenty-one (21)
days to consider whether to agree to waive his ADEA Claims and (iii) he has been
informed that he has a right to and should consult with an attorney of his
choice at any time prior to signing this ADEA Release.

 

Section 3.   Right to Revoke.  Mr. Rusert shall have the right to revoke this
ADEA Release at any time within seven

 

--------------------------------------------------------------------------------


 

(7) days after signing and delivering it to the Company’s General Counsel at the
Company, and this ADEA and Release shall not become effective or enforceable
until the expiration of such seven (7) day revocation period.  If Mr. Rusert
elects to revoke this ADEA Release during such seven (7) day period, the Company
will not be required to fulfill the agreement set forth in Section 2, and Mr.
Rusert shall be obligated to return the Leased Car to the Company concurrently
with such revocation.  The revocation of this ADEA Release shall not affect in
any way the terms and conditions of the Separation Agreement and Mutual Release,
which shall remain in full force and effect even if Mr. Rusert revokes this ADEA
Release.  The parties agree that any changes, whether or not material, agreed
upon by the parties that are incorporated into this ADEA Release do not restart
the 21-day consideration period referenced above and that Mr. Rusert is not
required to wait (and may sign and deliver this ADEA Release without waiting)
for the full 21 day period during which he has been permitted to review this
ADEA Release.

 

Section 4.   Amendments.  No modification, amendment or waiver of any of the
provisions contained in this ADEA Release, or any future representation,
promise, or condition in connection with the subject matter hereof shall be
binding upon any party hereto unless made in writing and signed by such party or
by a duly authorized officer or agent of such party.

 

Section 5.   Severability.  In the event any provision of this ADEA Release
should be held to be void, voidable, unlawful or for any reason unenforceable,
the remaining portions of this ADEA Release shall remain in full force and
effect.

 

Section 6.   Governing Law.  This ADEA Release is entered into in the State of
California, and shall be interpreted for all purposes consistent with the laws
of the State of California, without regard to its conflicts of law provisions.

 

Section 7.   Interpretation.  Each party has cooperated in the drafting and
preparation of this ADEA Release, and this ADEA Release shall not be construed
against any party on the basis that the party was the drafter.

 

Section 8.   Representations and Warranties.  Mr. Rusert represents and warrants
that he has not assigned or transferred any portion of the claims released
herein to any other individual, or entity, and that no other individual or
entity has any lien, claim or interest in any of such claims, including but not
limited to, any claim or interest arising out of, related to or connected with
the matters referenced herein.

 

Section 9.   Integrated Document.  This ADEA Release is a single, integrated
written contract expressing the entire agreement of the parties relating to the
release of Mr. Rusert’s ADEA Claims as provided herein.  The parties acknowledge
that no other promises, agreements, representations, or warranties, whether
express or implied in law or in fact, have been made about the subject matter
herein by any party to this ADEA Release, except as specifically set forth
herein.  All prior and contemporaneous discussions and negotiations about the
subject matter herein have been and are merged and integrated into, and are
superseded hereby.

 

Section 10.   Arbitration.  All controversies, claims, disputes, and matters in
question arising out of, or relating to, this ADEA Release, or the breach
thereof, shall be decided by arbitration in Orange County, California in
accordance with the provisions of this paragraph.  The arbitration proceedings
shall be conducted under the applicable rules of the Judicial Arbitration
Mediation Services (“JAMS”), the Alternative Resolution Centers (“ARC”) or other
mutually agreed upon alternative dispute resolution agency.  The arbitration
board will consist of one arbitrator chosen by the parties.  If the parties
cannot agree upon an arbitrator, the parties shall submit to the procedure
utilized by JAMS, ARC or other alternative resolution agency, as the case may
be, to choose an arbitrator.  The decision of the arbitrator, including
determination of the amount of any damages suffered, shall be conclusive, final,
and binding on the parties, his/its respective heirs, legal representatives,
successors, and assigns.  The arbitrator shall be bound to follow California law
and case precedent.  Any decision of the arbitrator will not be binding if the
arbitrator fails to follow California law and case precedent.  The losing party
shall pay to the successful party its expenses in the arbitration for
arbitration costs, including arbitrator’s fees and attorneys’ fees, fees for
expert testimony, and for other expenses of presenting its case. 
Notwithstanding the above, either party may, in its discretion, obtain any
provisional remedy including without limitation, injunctive or similar relief,
from any court or competent jurisdiction as may be necessary to protect their
respective rights and interests if necessary to avoid irreparable harm.  The
provisions of California Code of Civil Procedure § 1283.05 as well as any
amendments or revisions thereto are incorporated into this Section 10 by
reference, with the exception that, for the arbitration of matters not involving
claims of breach of fiduciary duty, fraud, misrepresentation or deceit, each
party to this Agreement and Release may take up to a maximum of five (5)
depositions.

 

[The remainder of this page has been intentionally left blank.]

 

[Signature page and Section 11 follow]

 

--------------------------------------------------------------------------------


 

[Signature page to Release of ADEA Claims]

 

Section 11.   Consultation with Legal Counsel.  Mr. Rusert represents that he
(i) has consulted with an attorney of his choosing duly admitted to practice law
in the State of California concerning the form and content of this ADEA Release,
(ii) has consider the advice of such legal counsel before signing this ADEA
Release, (iii) fully understands the terms and conditions of this ADEA Release,
(iv) is signing this ADEA Release of his own free will without force or coercion
of any kind, (iv) is not signing this ADEA Release under duress and (v)
understands that he has the right to revoke this ADEA Release at any time within
seven (7) days after executing this ADEA Release and returning it to the
Company.

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Release of ADEA Claims
effective as of the date first written above.

 

 

ARTEMIS INTERNATIONAL

 

 

SOLUTIONS CORPORATION

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

MICHAEL J. RUSERT

 

Title:

 

 

 

 

 

--------------------------------------------------------------------------------